DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 11/18/2020, which claims the benefit of the priority of US Provisional application 62/937,475 filed 11/19/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 11/19/2020 and 03/12/2021 have been considered by the examiner.

Election/Restrictions
Claims 5-11 and 16 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2021. Applicant’s election without traverse of Group I drawn to a cyclic peptide polymer, in the reply filed on 08/17/2021 is acknowledged. Upon further consideration, the Examiner is withdrawing the species election.


Claim Status
The examiner acknowledges the receipt of the reply filed 08/17/2021, in response to the restriction requirement mailed 06/30/2021.
Claims 1-16 are pending. Claims 5-11 and 16 have been withdrawn for reasons set forth above.
Claims 1-4 and 12-15 are being examined on the merits in this office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silk et al. (Angew.Chem. Int. Ed. 2019, 58, 596 –601) - IDS 11/19/2020.
Regarding claim 12, Silk discloses a cyclic peptide monomer of the structure shown below:       


    PNG
    media_image1.png
    240
    294
    media_image1.png
    Greyscale

The cyclic peptide of Silk reads on the instant peptide when the variable moieties of the cyclic peptide of the instant claim 12 R1 is CH2-, R2 is CH2-, X is –O-CO-, R3is CH2-CH(CH3)2 or (CH2)4-NH2; each R4  is a covalent bond, m and n are 3, and each Y is H (See page 597, Fig 2 A). The sum of m and n is 6, satisfying the limitations of m+n being at least 1. Please note that each R1, R2 and R3 is defined as being an independently selected organic group, wherein each of these are an organic group in the prior art compound as indicated. The cyclic peptide of Silk therefore anticipate the instant cyclic peptide. 
	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C.  forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silk et al. (Angew.Chem. Int. Ed. 2019, 58,596 –601) (IDS filed on 03/12/2021) in view of US PG-PUB 2011/0046345 (hereinafter “the ‘345 patent”) (IDS filed on 03/12/2021) and USPN 7288623 (hereinafter “the ‘623 patent”).
Regarding claim 1, Silk discloses a cyclic peptide monomer of the structure shown below       

                                     
    PNG
    media_image1.png
    240
    294
    media_image1.png
    Greyscale

The cyclic peptide of Silk reads on the instant peptide when R1 is CH2-, R2 is CH2-, X is –O-CO-, R2 is CH2-CH(CH3)2 or (CH2)4-NH2; R4  is a covalent bond, and m and n are 3 (See page 597, Fig 2 A). 
Silk does not teach p is an integer greater than 1, as in instantly rejected independent claim 1, so that the cyclic peptide is connected to another cyclic peptide of the same general structure. Silk does not teach the addition of phenylalanine or tryptophan as shown in the structure of dependent claim 2.

With regards to the hydrophobic side chains such as benzyl (i.e. phenylalanine) and indole (i.e. tryptophan), the ‘623 patent teaches cyclic peptides for assembling molecular tubes (abstract). ‘623 further teaches that the peptides have been shown to have a stable disk and that if the peptide lacks mutually repulsive side-chains, they are shown to stack atop one another in an anti-parallel fashion (abstract). ‘623 further teaches that if the cyclic peptide includes hydrophobic amino acid residues, the molecular tube will insert into a lipid membrane (abstract). ‘623 further teaches that the molecular tubes may be employed as drug carriers, molecular sieves, reaction vessels, and membrane channels (abstract). With respect to the particular positions of the hydrophobic side chains, ‘623 teaches that R1 and R2 are side chains of hydrophobic amino acid residues such as Val, Leu, Ile, Phe, and Trp (see Fig. 3A-C description). This reads on the position of the hydrophobic amino acids where R1 and R2  can be the same amino acid e. g. Trp and Trp adjacent to each other as shown in the instant claim 3, or R1 and R2  can be different amino acids e.g. Trp and Phe separated by another amino acid as 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Silk with ‘345 and prepare a cyclic peptide monomer where each monomer can be linked to produce a peptide nanotube polymer because ‘345 teaches that the peptide nanotube polymers can enjoy the combined properties of healing and toughness, self-reporting, and tunability and actuation. In addition, it would have been obvious for a skilled artisan to prepare a cyclic peptide with hydrophobic side chains such as benzyl (i.e. phenylalanine) and indole (i.e. tryptophan) because ‘623 teaches that hydrophobic side chains are important for there to be insertion into the lipid membrane. A skilled artisan would have been motivated and would have had a reasonable expectation of success in modifying the cyclic peptide of Silk with ‘345 and ‘623 and obtain a cyclic peptide nanotube polymer by covalently linking the peptide monomer because ‘345 teaches that the method prevents dimerization and allows for polymerization of the rings. The disclosures therefore render obvious the instant claim 1.
Regarding claims 2 and 3, the recited cyclic peptide structure of these claims is similar to the cyclic structure of Silk wherein the variable moieties in claims 2-3 are R1 is CH2, R2 is (CH2)4, X is NH; R3 is CH2-CH(CH3)2, -CH-COOH or (CH2)4-NH2 and R4 is a covalent bond. In addition, ‘623 teaches addition of amino acids such as phenylalanine and tryptophan (col. 17 and line 1-12). This reads on the phenyl and indole ring in the instant claims. ‘623 further gives the motivation of including Phe and Trp and teaches that if the cyclic peptide includes hydrophobic amino acid 1 and R2 are side chains of hydrophobic amino acid residues such as Val, Leu, Ile, Phe, and Trp (see Fig. 3A-C description). This reads on the position of the hydrophobic amino acids where R1 and R2  can be the same amino acid e. g. Trp and Trp adjacent to each other as shown in the instant claim 3, or R1 and R2  can be different amino acids e.g. Trp and Phe separated by another amino acid as shown in the instant claim 2 (See also Fig. 3A of ‘623) With regards to p having an integer value of  3 and 8 as shown in claims 2 and 3, respectively, the ‘345 patent teaches peptide nanotube polymers comprised of alternating monomers of the first peptide ring and monomers of the second peptide ring covalently bonded to one another via a linker (abstract) and that the peptide nanotube may comprise a plurality of peptide rings (see claim 10 and paragraphs [0008, 0010]).
                               
    PNG
    media_image2.png
    468
    475
    media_image2.png
    Greyscale

Regarding claim 4, the recited cyclic peptide structure of this claims is similar to the cyclic structure of Silk wherein the variable moieties in claim 4 are R1 is CH2, R2 is (CH2)4, X is NH; 3 is CH2-CH(CH3)2, -CH-COOH or (CH2)4-NH2 and R4 is a covalent bond. In addition, ‘623 teaches addition of amino acids such as phenylalanine and tryptophan (col. 17 and line 1-12). This reads on the phenyl and indole ring in the instant claims. ‘623 further gives the motivation of including Phe and Trp and teaches that if the cyclic peptide includes hydrophobic amino acid residues, the molecular tube will insert into a lipid membrane (abstract). The structure of the cyclic peptide has been rendered obvious by the combined disclosures of Silk and ‘623. With regards to the structure as shown in claim 4 where q is a positive integer, ‘345 discloses that the peptide nanotube polymer may comprise a plurality of the first peptide and second peptide ring wherein the peptide nanotube polymer comprises alternating monomers of the first peptide ring and monomers of the second peptide ring covalently bonded to one another [0008]. Furthermore, ‘623 similarly teaches a molecular tube comprising a plurality of cyclic peptides (see claim 2). This reads on q being a positive integer.
Regarding claim 12, Silk discloses a cyclic peptide monomer of the structure shown below: 

                         
    PNG
    media_image1.png
    240
    294
    media_image1.png
    Greyscale

2-, R2 is CH2- or (CH2)2, X is –O-CO-, R2 is CH2-CH(CH3)2 or (CH2)4-NH2; R4  is a covalent bond, m and n are 3 and Y is H. 
Regarding claims 13-15, Silk reads on the structure of claim 12 as disclosed above. With regards to the phenyl and indole ring, ‘623 teaches addition of amino acids such as phenylalanine and tryptophan (col. 17 and line 1-12) which have the phenyl and indole rings, respectively. ‘623 discloses in Fig. 27a a cyclic peptide structure with similar structure as the instant claim 13 (see structure of Fig 27a above). In addition, with respect to the particular positions of the hydrophobic side chains, ‘623 teaches that R1 and R2 are side chains of hydrophobic amino acid residues such as Val, Leu, Ile, Phe, and Trp (see Fig. 3A-C description). This reads on the position of the hydrophobic amino acids where R1 and R2  can be the same amino acid e. g. Trp and Trp adjacent to each other as shown in the instant claim 14, or R1 and R2  can be different amino acids e.g. Trp and Phe separated by another amino acid as shown in the instant claim 13 (See also Fig. 3A of ‘623). It would be obvious for a skilled artisan to use the hydrophobic amino acids in the positions as shown in the instant claims 13-15.  With regards to the protecting group Y, ‘345 teaches that a protecting group was incorporated on the nitrogen of the non-linking residue to prevent dimerization and promote polymerization ([0035 and 0037]. Also, see Fig. 7, which shows the protecting group in one of the Y moieties in the same position as in the instant structure of claims 13, 14 and 15. Furthermore, ‘623 teaches that the peptide may have protected side groups (col. 22, lines 1-25). It would therefore have been obvious for a skilled artisan to include a protective group to the side groups of the cyclic 

Conclusion
Claims 1-4 and 12-15 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                           

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654